ANDERSON, J.
The present stock law (article 1, c. 139, of the Code of 1907) is a practical codification of the' general act of 1903, p. 431, and operates as a repeal of all local laws in so far as they are in conflict with same, but leaves said local laws in full force in so far as they deal with any features not covered or provided for in said general law.1 — Blount County v. Johnson, 145 Ala. 553, 39 South. 910; Phillips v. Bynum, 145 Ala. 549, 39 South. 910.
Section 5881 authorizes the commissioners’ court to direct and supervise the holding of. an election, through*665out the entire county, for the establishment or repeal of stock law districts, in their respective counties or parts thereof. Section 5882 requires a petition by a majority of the bona fide freeholders residing in any precinct in the county before an election can be ordered for the establishment of a stock law in a single hut entire beat, in the county, but does not require a petition for an election as to the Avhole county, or for the repeal of an existing law, either as to the whole county or any precinct in same. Therefore this general laAV authorizes the commissioners’ court to order an election for the establishment of a stock law throughout the entire county, except as to cities and incorporated towns, without a petition, and to order an election for the repeal of an existing stock law, whether existing as to the entire county or in any precinct therein. On the other hand, it is a jurisdictional essential, to ordering an election to establish a stock law in a precinct, that a petition be addressed to the commissioners’ court by a majority of the freeholders of said precinct. — McKinney v. Commissioners’ Court of Bibb County, 168 Ala. 191, 52 South. 756. It must be observed that, in order to change conditions in any territory less than an entire precinct, the general law affords no remedy, and the local laAV must control.
As the election in question was ordered for the establishment of the stock law throughout the entire county, a petition was not necessary to give the commissioners’ court jurisdiction to order same, and the circuit court properly sustained the demurrers to the writ of prohibition, and did not err in dismissing said writ.
The judgment of the circuit court is affirmed.
Affirmed.
Dowdell, C. J., and Mayfield and de Graffenried, JJ., concur.